PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Turner, Craig V. et al.
Application No. 16/841,373
Filed: 6 Apr 2020
For: WATERPROOF ZIPPER PULL SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 21, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before January 5, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed October 5, 2021.  Accordingly, the date of abandonment of this application is January 6, 2022.  A Notice of Abandonment was mailed on January 20, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee payment of $600, (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the issue fee is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET